DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 2/10/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
5.	Claims 5, 9, 16, and 20 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 8/11/2020 and 5/1/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
7.	The title of the invention “Network Device” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
8.	Claims 1-11 are interpreted under 35 U.S.C 112 (f). This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “configured to” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
	Claim 1 recites “a buffer comprises N queues configured to buffer…” and “a counter coupled to buffer configured to count….” In addition, dependent claims 2-11 are included in the 35 U.S.C. 112(f) claim interpretation.
A review of the specification shows that the following: Fig. 2 and Sections [0028, 0032-0034]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Therefore, the claims will not be rejected under 35 USC 112b as being indefinite.   It is suggested that the claims be amended to recite a Processor for “for determining and configuring limitations” and recite a Transceiver for “transmitting” limitations.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
9.	Claims 5, 9, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 4, 6-8, 10-11, 15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basso et al. US 20150222443 hereafter Basso. 

As to Claim 1.  (Currently Amended)  	    Basso discloses a network device [Switch Device-10], comprising [Fig. 1, Section 0026]: 
a buffer [Memory-62/Set of Buffers-40] comprising [Figs. 1-2, Section 0022, 0033: A memory include one or more buffer units. Set of payload buffers-40 located in the device-10 and store information]:
N queues [Queues/subflow queues-28; N represents more than 1 queues] configured to buffer M data [i.e. packets/multicast messages-22; M represents more than 1 packet/message] streams [Fig. 1, Sections 0019, 0022, 0029: The switching system is configured to internally store payload data from a number of network packets. Memory include buffer units in which multicast messages placed in subflow queue. Network messages (i.e. M data streams) consists of more than one packets (see section 0030), such as multicast network messages-22 (i.e. M data streams), received by the input port; and messages are placed in one or more multicast subflow queues-28],
wherein N [i.e. number of Queues] is less than M [Fig. 1, Section 0019, 0029, 0036: The switching system is configured to internally store payload data from a number of network packets. Individual subflow queue host all messages originating from different multicast flows. The buffers-40 have a finite number of entries and the quantity of payload data can cause buffers to overflow. Note N less than M implies for example that there are more messages/packets than queues];
a counter [Counters-52/56 or trackers-54] coupled to the buffer and comprising M counters [Figs. 1-2, Sections 0039: The device includes subflow and message counters store in memory],
wherein the M counters [Counters-52/56 or trackers-54] are in a one-to-one correspondence with the M data streams [i.e. packets/multicast messages-22; M represents more than 1 packet/message], and the M counters are configured to count buffer quantities for the M data streams [i.e. packet/message/multicast messages] in the N queues [Figs. 1-2, Sections 0040, 0042, 0060: The subflow counter include a reference count variable corresponding to each multicast message payload, the current number of subflows at any time and to the number of subflows queues. The subflow tracker store the size of the message payload, the number bits, bytes, words, packets or buffer entries. Subflow counter is initialized to the number of queues], 
         a transmitter [output port/port-14] coupled to the buffer [Fig.1, Sections 0026, 0029: The switch device-10 includes one or more output ports-14. The one or more queues (includes buffer) corresponds to one or more output ports-14],
         a controller [Controller-38] coupled to the transmitter [output port/port-14] and is configured to control the transmitter [Fig. 1. Sections 0032: The controller-38 is linked to switch device-10 and control operations and that of output ports-14] 	to send pause indication information to an upper-level controller [Subflow Controller-58] when a count value on a first counter exceeds a corresponding threshold [Figs. 1-2, Section 0008, 0038: The Subflow Controller configured to pause the first queue in response to a message counter corresponding to the first queue crossing (i.e. higher than) a first predetermined threshold. Suspend or paused whenever the subflow counter crosses through a high threshold moving upward],
wherein the pause indication information instructs the upper-level controller [Subflow Controller-58] to pause data packet sending [Figs. 1-2, Sections 0046, 0088: The subflow controller-58 pause a subflow queue from sending multicast messages in particular of subflow queue exceeds a predetermined upper threshold then the queue is paused so that it cannot forward multicast messages. A processor/controller in general execute instructions for implementing functions], 
and wherein the first counter is any one of the M counters [Figs. 1-2, Sections 0039: The device includes subflow and message counters].

As to Claim 4.   (Currently Amended)   	Basso discloses the network device [Switch Device-10] of claim 1 [Fig. 1, Section 0026], wherein the controller is further configured to [Fig. 1. Sections 0032, 0088: The controller-38 is linked to switch device-10. A processor/controller in general execute instructions for implementing functions]:
schedule [i.e. allocate/scheduling] a data packet in any queue [Sections 0005: Scheduling is available for arriving multicast messages relating to storing messages for a queue], and control a second counter [Counters-52/56 or trackers-54] corresponding to the scheduled data packet to update [i.e. adjust] the count value [Sections 0022, 0041, 0043: A Multicast header structure is allocated for each destination of the multicast message in a subflow queue. The subflow counter-52 may adjust, or decrement, the count variable (i.e. value). The message counter maintain the current number of messages, or quantity of data of the corresponding subflow queue. 

As to Claim 6.  (Currently Amended)    Basso discloses the network device [Switch Device-10] of claim 1 [Fig. 1, Section 0026],
 	wherein the N queues are N input queues, wherein the M data streams are M input data streams [Section 0021, 0029: The system maintain an input buffer at each input with individual subflow queues. Network messages (i.e. M data streams) consists of more than one packets (see section 0030), such as multicast network messages-22 (i.e. M data streams), received by the input port; and messages are placed in one or more multicast subflow queues-28],
and wherein the controller [Controller-38] is further configured to set the N input queues based on a plurality of input ports [input ports-12] of the network device and a maximum quantity of queues that corresponds to each of the input ports [Fig. 1, Sections 0021, 0023, 0057: The system maintain an input buffer at each input with individual subflow queues. The buffers/queues correspond to each input ports. In an alternate embodiment, the message counter data structure relates to the potential maximum number of subflows].

As to Claim 7.   (Currently Amended)   Basso discloses the network device [Switch Device-10] of claim 6 [Fig. 1, Section 0026],
wherein the controller is further configured to: [Fig. 1. Sections 0032, 0088: The controller-38 is linked to switch device-10. A processor/controller in general execute instructions for implementing functions]:
determine a maximum quantity M of input data streams based on a quantity of users [i.e. nodes or origination of different multicast flows] that corresponds to each of the input ports [Fig. 1, Sections 0028, 0029: Network messages received by input ports-12 and relates to designated network nodes. Network messages originate from different multicast flows that targets specific destinations] 
	determine a maximum quantity of data streams that corresponds to each of the users; and group input data packets into the M input data streams [Sections 0019, 0028, 0036: The switching system is configured to internally store payload data from a number of network packets.  Network messages received by input ports-12 and relates to designated network nodes. The buffers-40 have a finite number of entries and the quantity of payload data].

As to Claim 8.   (Currently Amended)  Basso discloses the network device [Switch Device-10] of claim 1 [Fig. 1, Section 0026], wherein the N queues are N output queues, wherein the M data streams are M output data streams [Fig. 1, Sections 0029, 0059: The one or more subflow queues correspond to virtual output queues in which each corresponds to one or more ports. Each individual destination targeted by the multicast message may be stored in a separate multicast subflow queue or output queue corresponding to that destination or output queue],
	wherein the controller [Controller-38] is further configured to set the N output queues based on a quantity of lower-level network devices [Fig. 1, Sections 0042, 0061: The subflow tracker maintain the number of destinations, or output ports, to which each message payload has been forwarded. The input port request dynamic connections be set up between the corresponding output ports and the destination network nodes (i.e. lower-level devices)].

As to Claim 10.  (Currently Amended)   Basso discloses the network device [Switch Device-10] of claim 1 [Fig. 1, Section 0026], wherein the network device is a switching chip [Fig. 1, Sections 0007, 0023: Invention relates to method in a switch network associated with a switching processing device. The message payload buffers may be located on the switching device chip].

As to Claim 11.   (Currently Amended)  Basso discloses the network device [Switch Device-10] of claim 1, wherein the network device is a switch [Fig. 1, Sections 0007, 0026: The invention relates to method in a switch network associated with a switching processing device. Fig. 1 depicts a switch device-10].

As to Claim 12.   (Currently Amended)  Basso discloses a method, implemented by a network device [Switch Device-10] comprising [Fig. 1, Section 0026]: 
buffering [Memory-62/Set of Buffers-40] M data streams [Figs. 1-2, Section 0022, 0033: A memory include one or more buffer units; multicast messages (i.e. M data stream) written into memory buffer. Set of payload buffers-40 located in the device-10 and store information]:
wherein the network device [Switch Device-10] comprises N queues [Queues/subflow queues-28; N represents more than 1 queues] in a buffer [Fig. 1, Sections 0019, 0022, 0029: The switching system is configured to internally store payload data from a number of network packets. Memory include buffer units in which multicast messages placed in subflow queue. Network messages (i.e. M data streams) consists of more than one packets (see section 0030), such as multicast network messages-22 (i.e. M data streams), received by the input port; and messages are placed in one or more multicast subflow queues-28],
and wherein N [i.e. number of Queues] is less than M [Fig. 1, Section 0019, 0029, 0036: The switching system is configured to internally store payload data from a number of network packets. Individual subflow queue host all messages originating from different multicast flows. The buffers-40 have a finite number of entries and the quantity of payload data can cause buffers to overflow. Note N less than M implies for example that there are more messages/packets than queues];
counting [Counters-52/56 or trackers-54] buffer quantities for M data streams [i.e. packets/multicast messages-22; M represents more than 1 packet/message] in the N queues, wherein the network device comprises M counters [Figs. 1-2, Sections 0039: The device includes subflow and message counters store in memory], and wherein the M counters are in a one-to-one correspondence with the M data streams [Figs. 1-2, Sections 0040, 0042, 0060: The subflow counter include a reference count variable corresponding to each multicast message payload, the current number of subflows at any time and to the number of subflows queues. The subflow tracker store the size of the message payload, the number bits, bytes, words, packets or buffer entries. Subflow counter is initialized to the number of queues], 
and sending pause indication information to an upper-level controller [Subflow Controller-58] when a count value on a first counter exceeds a corresponding threshold [Figs. 1-2, Section 0008, 0038: The Subflow Controller configured to pause the first queue in response to a message counter corresponding to the first queue crossing (i.e. higher than) a first predetermined threshold. Suspend or paused whenever the subflow counter crosses through a high threshold moving upward],
wherein the pause indication information instructs the upper-level controller to pause data packet sending [Figs. 1-2, Sections 0046, 0088: The subflow controller-58 pause a subflow queue from sending multicast messages in particular of subflow queue exceeds a predetermined upper threshold then the queue is paused so that it cannot forward multicast messages. A processor/controller in general execute instructions for implementing functions],
 and wherein the first counter is any one of the M counters [Figs. 1-2, Sections 0039: The device includes subflow and message counters].

As to Claim 15.  (Currently Amended)    The method of claim 12, further comprising: scheduling, a data packet in any queue of the N queues and controlling, a second counter corresponding to the data packet to update the count value [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 17.   (Currently Amended)   The method of claim 12, wherein the N queues are N input queues, and the M data streams are M input data streams; and wherein the method further comprises setting, the N input queues based on a plurality of input ports of the network device and a maximum quantity of queues that corresponds to each of the input ports [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 18.   (Currently Amended)   The method of claim 17, further comprising: determining, a maximum quantity M of input data streams based on a quantity of users that corresponds to each of the input ports and a maximum quantity of data streams that corresponds to each of the users; and grouping, input data packets into the M input data streams [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 19.   (Currently Amended)   The method of claim 12, wherein the N queues are N output queues, wherein the M data streams are M output data streams; and wherein the method further comprising: setting, the N output queues based on a quantity of lower-level network devices [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applied herein].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Basso et al. US 20150222443 hereafter Basso in view of Flajslik et al. US 20180006945 hereafter Flajslik.

As to Claim 2. (Currently Amended)     Basso discloses the network device [Switch Device-10] of claim 1 [Fig. 1, Section 0026], wherein the controller is further configured to [Fig. 1. Sections 0032, 0088: The controller-38 is linked to switch device-10. A processor/controller in general execute instructions for implementing functions]:
and control the first counter to update [i.e. adjust or decrement/increment] the count value when the count value on the first counter is less than the corresponding threshold [Sections 0041, 0043, 0044: The subflow counter-52 may adjust, or decrement, the count variable. The message counter maintain the current number of messages, or quantity of data of the corresponding subflow queue. The message counter increment the number variable corresponding to a subflow; each time the reference-count variable of a multicast message that is being processed reaches zero (i.e. less than threshold), the message counter decrement (i.e. update) the number variables of all subflow queues],
	Although Basso discloses counters and queues it does not explicitly state insert a to-be-enqueued data packet into a corresponding queue
	However, Flajslik teaches insert [i.e. Buffer Queue Management Circuit/Module-310] a to-be-enqueued data packet into a corresponding queue [Figs. 1 (Diagram of Network Switch), 2-3, Sections 0016, 0038: Network node inject (add) traffic (i.e. packets) to buffer queues of the network switch. The buffer management-310 configured to enqueue network traffic into buffer queues and manage each buffer including number of buffer queues]
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Basso relating to network switch device including buffer units composed of queues configured to buffer and queue multicast data streams/messages and includes counters and controller with the teaching of Flajslik relating to a network switch device include buffer management circuit that is configured to enqueue inject data traffic or packet including managing all buffers and queues. By combining the method/systems, the controller of Basso using buffer management can enqueue to be or injected data traffic thereby facilitating the calculation of traffic amount in the system as suggested by Flajslik.

As to Claim 3. (Currently Amended)    Basso discloses the network device [Switch Device-10] of claim 1 [Fig. 1, Section 0026], wherein the first counter is further configured to [Figs. 1-2, Sections 0039: The device includes subflow and message counters]:
Basso is silent on calculate a weighted average value of the count value and a length of a to-be-enqueued data packet to obtain an updated value on the first counter.
	However, Flajslik teaches calculate a weighted average value of the count value and a length of a to-be-enqueued data packet [Section 0038: The buffer management-310 configured to enqueue network traffic into buffer queues] to obtain an updated [i.e. add/adjust] count value on the first counter [Figs. 1-3, Sections 0042, 0046: The saturation counter detects number of enqueued elements presently and in buffer queues; the values of the counters are stored in counter data. The average count calculation module determine a weighted average count by applying a weighted average to a most recently calculated average saturation count for a particular one of the buffer queues and add the adjusted average count to a value of a corresponding counter].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Basso relating to network switch device includes counters for counting and obtaining values corresponding to data queues including size/length of messages and buffer entries with the teaching of Flajslik relating to detects number of enqueued elements presently and in buffer queues, values of the counters and average count calculation module determine a weighted average count by applying a weighted average and add the adjusted average count to a value of a corresponding counter. By combining the method/systems, the controller of Basso using buffer management can enqueue to be or injected data traffic and adjusting counter value using weight average calculation thereby facilitating the calculation of traffic amount in the system as suggested by Flajslik.

As to Claim 13.   (Currently Amended)   The method of claim 12, further comprising: inserting, a to-be-enqueued data packet into a corresponding queue and controlling, the first counter to update the count value, when the count value on the first counter is less than the corresponding threshold [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applied herein].

As to Claim 14. (Currently Amended)     The method of claim 12, further comprising calculating by the first counter a weighted average value of the count value and a length of a to-be-enqueued data packet to obtain an updated count value on the first counter [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applied herein].

Conclusion
		The prior art made of record and not relied upon McAlpine US 2002/0141427 in particular Fig. 8 depicts multiple input and output queues; invention relates to method and apparatus for a traffic optimizing multi-stage switch fabric network is considered pertinent to applicant's disclosure. Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 4, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477